Title: To Thomas Jefferson from Thomas Truxtun, 1 December 1807
From: Truxtun, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia 1th December 1807.
                        
                        The enclosed Sheet, is one of a few copies of a letter I wrote in answer to one received from Mr Pickering,
                            and had printed in consequence of Several other Gentlemen in various parts of the United States, having made Similar
                            inquiries of me, and for the sake of Uniformity, and to prevent any mistake, or, misconstruction of my Opinion, and to
                            Save me the trouble of writing almost daily on the Same theme, to such, as chose to ask questions of me concerning the
                            Utility of Gun boats. And as very much is every where Said among us respecting this mode of home defence in connection
                            with fortifications &c and to prevent my expressions being Metamorphosed, I do myself the honor to furnish a Copy
                            of the Substance of what I have uniformly Said on the Subject, for your perusal. I have written all
                            the Gentlemen that has requested this Sort of information from me, that I had No Ambition for my Opinions to go into the
                            Newspapers—Especially in my present Situation, and on that Account prohibited their Suffering any Editor to have Access
                            to my letter on this Subject—tho’ I had no Objection to any Gentleman in or out of Congress Seeing
                            it.
                        Some Sort of marine folks who have held different opinions to me, as to the eligibility of this kind of
                            defence, have No doubt led many of the editors (having no knowledge themselves of the Subject) into errors and caused So
                            much ridicule of the Gun boats, when Neither the editors or their informants had a Competent Idea of their Capacity, or
                            utility in our waters—While Some others have ignorantly or from an over Zeal in their favour Said too much of them. For
                            my part I have endeavoured to State in as concise a manner as I Could my candid opinion of them, as to what they could do,
                            and what they could not do for our home Security. And I do verily beleive that from What I have Said, and from forty years
                            Attention to marine Affairs, that the Editors of News papers in future in this City (particulary) will be Silent at least
                            on the Subject of these boats, if they do not magnanimously State to the public their true
                            Character and usefulness—After having published So many nonsensical things Concerning them, for I have taken much pains
                            to Correct their errors.—   I annexed to my letter to M. Pickering my Communication to You of About a year past—recommending the
                            employment of a force on the Coast of Louisiana and My plan of Attacking Tripoli, to Show further the Utility of the alley System within our waters. If I was at Washington Could add—But have
                            the honor to be Sir respectfully Your very Obedient humble Sevt.
                        
                            Thomas Truxtun.
                        
                    